 In the Matter of AERo SUPPLY MANUFACTURING COMPANY, INC.andUNITED STEELWORKERS OF AMERICACase No. B-4610.-Decided December 18, 1942°Jurisdiction:aircraft parts manufacturing industry.Investigation and Certification of Representatives:existence of question: re-fusal to accord recognition because of alleged existing contract;contract re-newed with noticeheldno bar to a present determination;election necessary.Unit Appropriate for Collective Bargaining:all production and. maintenanceemployees,with specified inclusions and exclusions;agreement as to.,Mr. T. Lowry Whittaker,for the Board.Mr. Sam J. IrvineandMr. Harold Cragg,of Corry, Pa.,, for theCompany.Mr. John W. Grajciar,of Sharon, Pa., for theXSA.Mr. Paul R. HutchingsandMr. A. P. Kohlenburg,ofWashing-ton, D.C., andMr. George R. Nelson,of Jamestown, N: Y., for, theMachinists.Mr. Leon Novak,of counselto theBoard.,DECISIONAND°,DIRECTION OF ELECTIONSTATEMENT OF THE CASEUpon petition duly filed by United. Steelworkers of America, C. I.0., herein called the USA, alleging that a question affecting com-merce had arisen concerning the representation of,-employees ofAero Supply Manufacturing Company, Inc., Corry, Pennsylvania,herein called the Company, the National' Labor Relations 'Boardprovided for an appropriate hearing upon due notice before CharlesE. Persons, :Trial Examiner.Said.hearing was- held at Erie, Penn-sylvania, on November 27, 1942.The Board, the Company, theUSA,. and International Association, of Machinists, affiliated' withtheAmerican Federation of Labor; herein called the. Machinists,appeared, participated, and were afforded full opportunity to beheard, to examine- and cross-examine witnesses; and :to' introduceevidence ' bearing on the issues.The Trial Examiner's rulings made46 N. L.R. B., No. 20.'125 126DECISIONS OF NATIONAL LABOR RELATIONS BOARD'at the hearing are free, from prejudicial error and are herebyaffirmed.Upon the entire record in the case, the Board makes the following:FINDINGS OF FACTI.THE BUSINESSOF THE COMPANYAero Supply Manufacturing Company, Inc., is'a New York corpora-tion with its principal office and place of business in Corry, Penn-sylvania.The Company is engaged in the manufacture of aircraft'hardware, such as bolts, turnbuckles and similar, items, in addition towhich it supplies- fuel pumps, valves, engine controls, and variousanitsrequired in the mechanism of aircraft.The ' principal raw,'materialsused in the manufacture of the Company's products' aresteel, brass, and aluminum alloy.During the first 6 months of 1942,the value- of the rawmaterialsused by the. Company was $1,800;000,of which approximately 90 percent came from points outside.theState of Pennsylvania.. During the same period, the Company .sold'finished, products' ,valued at. approximately $7,885,000, of which 99percent was shipped to'points outside the'State of Pennsylvania..' TheCompany admits that -it is engaged in commerce within the meaning -of the National Labor Relations Act.H. THEORGANIZATIONS INVOLVEDUiiited Steelworkers of America is a labor organization affiliatedwith the Congress of Industrial Organizations; admitting to member-ship employees of the Company.'InternationalAssociation ofMachinists is a labor organizationaffiliated with the American Federation of Labor, admitting to mem-bership employees of the Company.-'-III.THEiQUESTION CONCERNING REPRESENTATIONOn September 2, 1942, the USA. requested the Company to recognizeit as the exclusive bargaining represenative of the employees of. theCompany.'The Company refused for the asserted reason that the ICompany is now operating under a contract with the Machinists andat.the hearing,.the Company and the Machinists contended that the''contract is a bar to this proceeding.On December 22, 1941, the Company and the,Machinists enteredinto an exclusive 'bargaining contract covering certain employees ofthe Company.' By 'its terms, the contract continued in force for 1year, and from year to year thereafter unless notice of a contrary-ih-i AFRO SUPPLY MANUFACTURING - COMPANY., , INC.127tention was given upon 30 days' notice in writing.No notice wasgiven by either party to the contract prior to the renewal date in 1942.Between June and September 1942, certain of the Company's employ-ees became members of the USA. In August 1942, the USA -grantedthe membership a charter and on September 2, 1942, as -stated above,the USA requested recognition as the exclusive bargaining representa-tive.Since the USA requested recognition more than 30' days priorto the renewal date, we find that the renewal contract does not con-stitute a bar to this proceeding._A report prepared by the Regional Director and introduced inevidence at the hearing indicates that the USA represents a substantialnumber of the employees in the unit hereinafter found to beappropriate.'IV.THE APPROPRIATE UNITThe-parties are in agreement that the appropriate unit should be theunit now covered by the contract between the Company, and theMachinists.We find that all production and' maintenance employees, includingassistant foremen and watchmen, and excluding policemen, depart-ment foremen, office workers, clerical employees, and the executiveforce, constitute a unit appropriate for the purposes of, collective bar-gaining, within the meaning of Section 9 (b) of the Act.V. THE DETERMINATION OF REPRESENTATIVESWe shall direct that the question concerning representation whichhas arisen be resolved by an election by secret ballot among theemployees in the appropriate unit who were employed during, thepay-roll period immediately preceding the date of the Direction.DIRECTION OF ELECTIONBy virtue of and pursuant to the power vested in the NationalLabor Relations Board by Section 9 (c) of the National Labor Rela-tions Act, and pursuant to Article III, Section 9, of National LaborRelations Board Rules and Regulations-Series 2, as amended, it isherebyDIREarED that, as part of the investigation to ascertain representativesfor the purposes of collective bargaining with Aero Supply Manufac-The Regional Director reportedthat the USAhad submitted 944 membership cardsof which 922 bear apparently genuine'signatures;that 896 of these cards are the namesof persons whose names areon the Company's pay rollof October 1, 1942; whichcontainsthe names of 2360 persons within the appropriate unit.The Machinists made no show-ing, relying on its contention that the contract is a bar to this proceeding.I J128DECISIONS,OF NATIONALLABOR RELATIONS BOARDturing Company,, Inc., Corry, Pennsylvania, an election by secretballot shall be conducted as early as possible; but not later than thirty(30), days from the date of this Direction, under the direction andsupervision of the Regional Director for the Sixth Region, acting inthis matter as agent for the National Labor Relations Board, and sub-ject to Article III, Section 10', of said Rules and Regulations, amongthe employees in the unit found appropriate in Section IYabove, whowere employed during the pay-roll period immediately preceding thedate of this Direction, including employees who did not work duringsaid, pay-roll period because they were ill or on vacation or temporarilylaid off, and including employees in the armed forces of the UnitedStates who present themselves in person at the polls, but excludingany who have since quit or been discharged for cause, to determinewhether they desire to be represented by United Steelworkers ofAmerica, affiliated with the Congress of Industrial Organizations, orby International Association of Machinists, affiliated with the Amer-ican Federation of,Labor, for the purposes of collective bargaining,or by neither.-